  Case 4:21-cv-04040-KES Document 7 Filed 03/23/21 Page 1 of 3 PageID #: 19




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION



TRAVELL MARTECE WOLFE,                              4:21-CV-04040-KES
                   Movant,
                                               ORDER DENYING MOVANT'S
      vs.                                            MOTION FOR
                                               APPOINTMENT OF COUNSEL
UNITED STATES OF AMERICA,
                   Respondent.



      This matter is before the court on the pro se motion by movant Travell

Martece Wolfe’s to vacate, set aside or correct his sentence pursuant to 28

U.S.C. § 2255. See Docket No. 1. Mr. Wolfe now moves the court for an

appointment of counsel to represent him at court expense. See Docket No. 4.

      AThere is no recognized constitutional right under the Sixth Amendment

for the appointment of counsel in habeas corpus cases.@ Hoggard v. Purkett,

29 F.3d 469, 471 (8th Cir. 1994). Because a habeas action is civil in nature,

the Sixth Amendment right to counsel applicable in criminal proceedings does

not apply. Id.

      The statutory basis for the appointment of counsel in a habeas case is

found at 18 U.S.C. ' 3006A(a)(2)(B) and Rules 6(a) & 8(c), Rules Governing

Section 2255 Cases in United States District Courts, 28 U.S.C. foll. ' 2255.

Those statutes provide in relevant part:
  Case 4:21-cv-04040-KES Document 7 Filed 03/23/21 Page 2 of 3 PageID #: 20




            18 U.S.C. ' 3006A(a)(2)(B):
            (2)  Whenever the United States magistrate judge or
                 the court determines that the interests of justice
                 so require, representation may be provided for
                 any financially eligible person whoB
                 **
                 (B) is seeking relief under section 2241, 2254, or
                 2255 of title 28

            Rule 6(a):
            If necessary for effective discovery, the judge must
            appoint an attorney for a petitioner who qualifies to
            have counsel appointed under 18 U.S.C. ' 3006A.

            Rule 8(c):
            If an evidentiary hearing is warranted, the judge must
            appoint an attorney to represent a moving party29 f3d
            who qualifies to have counsel appointed under 18
            U.S.C. ' 3006A . . . These rules do not limit the
            appointment of counsel under ' 3006A at any stage of
            the proceeding.

The appointment of counsel in a habeas case is discretionary when no

evidentiary hearing is necessary. Hoggard, 29 F.3d at 471 (citations omitted).

AIn exercising its discretion, the district court should consider the legal

complexity of the case, the factual complexity of the case, and the petitioner=s

ability to investigate and present his claims, along with any other relevant

factors.@ Id. Most importantly, Awhere the issues involved can be properly

resolved on the basis of the state court record, a district court does not abuse

its discretion in denying a request for court-appointed counsel.@

      At this stage of these proceedings, the court concludes the appointment

of counsel for Mr. Wolfe is not in the interests of justice. It has not yet been

determined whether discovery will be taking place or whether an evidentiary

hearing must be held. To date, Mr. Wolfe has done a good job of articulating

                                         2
  Case 4:21-cv-04040-KES Document 7 Filed 03/23/21 Page 3 of 3 PageID #: 21




the law and facts in support of his motion to vacate, set aside, or correct, as

well as articulating grounds for relief in other pleadings, including the instant

motion for appointment of counsel. The court will revisit this issue should the

court conclude an evidentiary hearing is necessary or should other

circumstances arise that cause the court to believe the interests of justice

would be served by appointing counsel.

      Accordingly, no good cause appearing, it is hereby

      ORDERED that Mr. Wolfe’s motion for appointment of counsel (Docket

No. 4) is denied without prejudice.

      DATED this 23rd day of March, 2021.


                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        3
